Exhibit 99.1Press Release dated April 21, 2016 Citizens First Corporation Announces First Quarter 2016 Results NEWS For Immediate Release Contact: Todd Kanipe, CEO tkanipe@citizensfirstbank.com Steve Marcum, CFO smarcum@citizensfirstbank.com Citizens First Corporation 1065 Ashley Street, Suite 150 Bowling Green, KY42103 · Increase in earnings per share of 24.1% compared to first quarter 2015 · Increase in net income of 15.7% compared to first quarter 2015 · Net interest margin of 3.94%, up from 3.82% in first quarter of 2015 · Non-performing assets down 53% from the first quarter of 2015 BOWLING GREEN, KY, April 21, 2016 – Citizens First Corporation (NASDAQ: CZFC) today reported results for the quarter ending March 31, 2016, which include the following: For the quarter ended March 31, 2016, the Company reported net income of $905,000, or $0.36 per diluted common share.This represents an increase of $123,000, or $0.07 per diluted common share, from $782,000, or $0.29 per diluted common share, for the quarter ended March 31, 2015. “Our first quarter performance continued the trend of improved year-over-year profitability.EPS, margin, and key credit metrics all showed marked improvement from 2015,” said Todd Kanipe, President and CEO of Citizens First.“Successful execution of our targeted growth strategy has 1 increased the tangible book value of this company and will enable us to continue building capital.” Income Statement Net interest income increased $201,000, or 5.5%, as the volume of earning assets increased from the prior year.The Company’s net interest margin was 3.94% for the quarter ended March 31, 2016, and 3.82% for the quarter ended March 31, 2015, an increase of 12 basis points from the prior year.The Company’s net interest margin increased due to an increase in the tax-adjusted yield on average earning assets of 7 basis points coupled with a decline in the cost of average interest-bearing liabilities of 4 basis points. Non-interest income increased $85,000, or 12.3%, primarily due to gain on the sale of securities and an increase in gain on sale of mortgage loans, offset by a decline in lease income. Non-interest expense increased $167,000, or 5.2%, primarily due to an increase in personnel expenses, which were a combination of normal salary adjustments and an increase of three full time equivalent employees in the credit division from the prior year. Credit Quality Non-performing assets totaled $690,000, or 0.16% of total assets, at March 31, 2016 compared to $1.5 million, or 0.34% of total assets at March 31, 2015, a decrease of $790,000, or 53%. The allowance for loan losses at March 31, 2016 was $5.0 million, or 1.53% of total loans, compared to $4.9 million, or 1.49% of total loans as of December 31, 2015.No provision for loan losses was recorded for the first quarter of 2016, and there were net charge-off (recoveries) of $(128,000) for the first quarter of 2016.We consider the size, volume and credit quality of the loan portfolio as well as recent economic and other external influences to record the allowance for loan losses and provision for loan losses that is directionally consistent with our loan portfolio. Balance Sheet Total assets at March 31, 2016 were $434.7 million compared to $432.2 million at December 31, 2015.Total assets increased $2.5 million, or 0.6%, from December 31, 2015 to March 31, 2016 due to growth in cash and due from accounts and available for sale securities.Loans decreased $507,000 during the first quarter of 2016 due to an unplanned payoff and normal reductions in customer lines of credit.Deposits decreased $7.2 million during the first quarter of 2016 due to a decline in time deposit balances, which were replaced with lower cost FHLB borrowings. 2 Average assets year-to-date increased 0.7%, or $3.0 million to $433.1 million at March 31, 2016 compared to $430.2 million as of December 31, 2015.Average loans increased 1.2% to $333.0 million at March 31, 2016 compared to $329.1 million at December 31, 2015. Average deposits increased 0.5% to $367.4 million at March 31, 2016 compared to $365.4 million at December 31, 2015. Stockholders’ equity increased to $40.4 million at March 31, 2016 from $39.5 million at December 31, 2015, an increase of $914,000.Almost $400,000 in new common equity was created as approximately 5% of the 6.5% cumulative preferred stock converted to common shares.The tangible common equity ratio increased to 6.70% as of March 31, 2016 compared to 6.43% at December 31, 2015.The tangible book value per common share improved from $13.97 at December 31, 2015, to $14.43 at March 31, 2016. Dividend to be paid May 18 On April 21, 2016, the Board of Directors declared a cash dividend of $.08 per common share payable May 18, 2016 to shareholders of record as of April 29, 2016.A previous dividend of $.08 per common share was paid in November, 2015. About Citizens First Corporation Citizens First Corporation is a bank holding company headquartered in Bowling Green, Kentucky and established in 1999.The Company has branch offices located in Barren, Hart, Simpson and Warren Counties in Kentucky, and a loan production office in Williamson County, Tennessee.Additional information concerning our products and services is available at www.citizensfirstbank.com. Forward-Looking Statements Statements in this press release relating to Citizens First Corporation's plans, objectives, expectations or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based upon the Company’s current expectations, but are subject to certain risks and uncertainties that may cause actual results to differ materially.Among the risks and uncertainties that could cause actual results to differ materially are economic conditions generally and in the market areas of the Company, goodwill impairment, overall loan demand, increased competition in the financial services industry which could negatively impact the Company’s ability to increase total earning assets, and the retention of key personnel.Actions by the Department of the Treasury and federal and state bank regulators in response to changing economic conditions, changes in interest rates, loan prepayments by and the financial health of the Company’s borrowers, and other factors described in the reports filed by the Company with the Securities and Exchange Commission could also impact current expectations. 3 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Income: Three Months Ended March31 Dec31 Sept30 June30 March31 Interest income $ Interest expense Net interest income Provision (credit) for loan losses - ) - 80 Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans 77 63 60 79 31 Non-deposit brokerage fees 72 82 87 92 Lease income 45 43 59 70 73 BOLI income 44 45 45 46 45 Securities gains 51 68 - 10 - Total Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations 61 80 75 52 Professional fees Data processing services Franchise shares and deposit tax 96 FDIC insurance 59 61 61 63 59 Other real estate owned expenses 1 52 6 29 7 Loss on branch disposal - Other Total Income before income taxes Provision for income taxes Net income Dividends on preferred stock Net income available for common shareholders $ Basic earnings per common share $ Diluted earnings per common share $ 4 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Condition: As of As of As of March 31, December 31, December 31, Cash and due from financial institutions $ $ $ Federal funds sold Interest-bearing deposits in other financial institutions - Available for sale securities Loans held for sale - - Loans Allowance for loan losses ) ) ) Premises and equipment, net Bank owned life insurance (BOLI) Federal Home Loan Bank Stock, at cost Accrued interest receivable Deferred income taxes Intangible assets Other real estate owned Other assets Total Assets $ $ $ Deposits: Noninterest bearing $ $ $ Savings, NOW and money market Time Total deposits $ $ $ FHLB advances and other borrowings Subordinated debentures Accrued interest payable Other liabilities Total Liabilities 6.5% Cumulative preferred stock Common stock Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ $ 5 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Three Months Ended March31 December31 September30 June30 March 31 Average: Assets $ Earning assets Loans Interest-bearing deposits Deposits Borrowed funds Equity Common equity Return on average assets % Return on average equity % Efficiency ratio % Non-interest income to average assets % Non-interest expenses to average assets % Net overhead to average assets % Yield on loans % Yield on investment securities (TE) % Yield on average earning assets (TE) % Cost of average interest bearing liabilities % Net interest margin (TE) % Number of FTE employees 98 98 98 99 95 Asset Quality Indicators: Non-performing loans to total loans % Non-performing assets to total assets % Allowance for loan losses to total loans % YTD net charge-offs (recoveries) to average loans, annualized %) % YTD net charge-offs (recoveries) ) 64 18 6 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios March 31, 2016 December31, 2015 December 31, 2014 Consolidated Capital Ratios: Tangible equity ratio (1) % % % Tangible common equity ratio (1) % % % Book value per common share $ $ $ Tangible book value per common share (1) $ $ $ End of period common share closing price $ $ $ The tangible equity ratio, tangible common equity ratio and tangible book value per common share, while not required by accounting principles generally accepted in the United States of America (GAAP), are considered critical metrics with which to analyze banks.The ratio and per share amount have been included to facilitate a greater understanding of the Company’s capital structure and financial condition.See the Regulation G Non-GAAP Reconciliation table for reconciliation of this ratio and per share amount to GAAP. Regulation G Non-GAAP Reconciliation: March 31, 2016 December31, 2015 December 31, 2014 Total shareholders’ equity (a) $ $ $ Less: Preferred stock ) ) ) Common equity (b) Goodwill ) ) ) Intangible assets ) ) ) Tangible common equity (c) Add: Preferred stock Tangible equity (d) $ $ $ Total assets (e) $ $ $ Less: Goodwill ) ) ) Intangible assets ) ) ) Tangible assets (f) $ $ $ Shares outstanding (in thousands) (g) Book value per common share (b/g) $ $ $ Tangible book value per common share (c/g) $ $ $ Total shareholders’ equity to total assets ratio (a/e) % % % Tangible equity ratio (d/f) % % % Tangible common equity ratio (c/f) % % % 7
